 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   MARIN C. FELIX,                         Case No. CV 18-08338-FMO (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   KIM HULLAND,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed without prejudice.
21

22

23   DATED: April 16, 2019
24                                               /s/
                                        FERNANDO M. OLGUIN
25                                      UNITED STATES DISTRICT JUDGE
26

27

28
